Case 19-13765-JDW        Doc 5    Filed 09/18/19 Entered 09/18/19 10:52:05             Desc Main
                                  Document      Page 1 of 1




                                               Certificate Number: 15557-MSN-CC-032402413


                                                              15557-MSN-CC-032402413




                    CERTIFICATE OF COUNSELING

I CERTIFY that on March 6, 2019, at 8:37 o'clock PM CST, Sherrice Ford
received from Urgent Credit Counseling, Inc., an agency approved pursuant to 11
U.S.C. § 111 to provide credit counseling in the Northern District of Mississippi,
an individual [or group] briefing that complied with the provisions of 11 U.S.C.
§§ 109(h) and 111.
A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.
This counseling session was conducted by internet.




Date:   March 6, 2019                          By:      /s/Tiffany Terrell


                                               Name: Tiffany Terrell


                                               Title:   Counselor




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. §§ 109(h) and 521(b).
